FILED
                            NOT FOR PUBLICATION
                                                                              APR 14 2014
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

FLOR MARIA CARRASCO, AKA Flor                    No. 10-72519
Mancillas-Rosas,
                                                 Agency No. A073-870-152
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 9, 2014**
                             San Francisco, California


Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Flor Maria Carrasco petitions for review of a final order of removal from the

Board of Immigration Appeals (“BIA”). The BIA upheld the Immigration Judge’s

(“IJ”) denial of Carrasco’s application for deferral of removal under the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.

      The record does not compel the conclusion that Carrasco is more likely than

not to be tortured in Mexico for having received a reduced sentence on her 2007

drug conviction. See Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en

banc) (“We must uphold the BIA’s determination unless ‘the evidence not only

supports, but compels the conclusion that the . . . decision was incorrect.’”); 8

C.F.R. §§ 1208.16(c)(2), 1208.17(a) (requiring applicant for deferral of removal to

prove that torture is more likely than not). Nor does the record compel the

conclusion that any such torture would be accomplished with the consent or

acquiescence of someone acting in an official capacity. See 8 C.F.R.

§ 1208.18(a)(1). The record of Carrasco’s sentencing does not indicate that she

was given a reduced sentence because she cooperated with prosecutors, but rather

because of a potential disparity with her co-defendant’s sentence. Carrasco

presented no specific evidence to the IJ that anyone in Mexico has threatened her

or is even aware of the fact that she received a reduced sentence. Without non-

speculative evidence of a risk of torture, Carrasco did not satisfy her burden to

prove that she is more likely than not to be tortured. See Matter of M-B-A-, 23 I &

N Dec. 474, 479–80 (BIA 2002).

      PETITION FOR REVIEW DENIED.

                                           2